UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7444


ROBERT EDWARD LEE SHELL,

                  Plaintiff - Appellant,

             v.

CHARLES PRUITT; WILLIAM MASSELLO, III, Doctor,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00278-gec-mfu)


Submitted:    January 14, 2010              Decided:   January 21, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Edward Lee Shell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Edward Lee Shell appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint pursuant

to 28 U.S.C. § 1915A(b)(2) (2006).          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.             Shell v. Pruitt, No.

7:09-cv-00278-gec-mfu (W.D. Va. July 15, 2009).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2